  Case 20-00147     Doc 9   Filed 06/16/20 Entered 06/16/20 09:03:50       Desc Main
                               Document    Page 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

                                 )
In re:                           )
                                 )
JOSHUA DAVIS,                    ) Chapter 7
                                 )
          Debtor.                ) Case No.: 20B-00032
                                 )
LAW OFFICES OF ARNOLD H. LANDIS, )
P.C.,                            )
                                 )
          Plaintiff,             )
                                 ) Adversary No. 20-AP-00147
                                 )
vs.
                                 )
                                 )
JOSHUA DAVIS,                    )
                                 )
          Defendant.             )

  NOTICE OF OBJECTION TO MOTION TO DISMISS ADVERSARY PROCEEDING
               [DKT. NO. 5] AND CERTIFICATE OF SERVICE

To:   See Attached Service List

      Please take notice that Plaintiff hereby objects to Defendant’s Motion to Dismiss
Adversary Proceeding [Dkt. No. 5], which is scheduled for presentment on June 18,
2020, at 10:00am before the Honorable Judge Doyle.

                            CERTIFICATE OF SERVICE
      Arnold H. Landis, being duly sworn on oath, deposes and says that he served the
above and foregoing notice on the above-named parties pursuant to Section II (B)(4) of
the Administrative Procedures for the Case Management/Electronic Case Filing System
through the Court’s Electronic Notice for Registrants and/or via United States Mail,
postage prepaid on June 16, 2020.

                                        Law Offices of Arnold H. Landis, P.C.


                                        By:    /s/ Arnold H. Landis             .
                                               Arnold H. Landis, its attorney
Law Offices of Arnold H. Landis
77 W. Washington, Ste. 702
Chicago, Illinois 60602
(312) 236-6268
  Case 20-00147      Doc 9   Filed 06/16/20 Entered 06/16/20 09:03:50   Desc Main
                                Document    Page 2 of 2



                                   SERVICE LIST


VIA ECF

David M Siegel
David M. Siegel & Associates
790 Chaddick Drive
Wheeling, IL 60090
davidsiegelbk@gmail.com



VIA REGULAR MAIL

Joshua A. Davis
854 Ridge Ave
Apt. 1
Evanston, IL 60202
